11-3047
         Voufo v. Holder
                                                                                         BIA
                                                                              Montante, Jr., IJ
                                                                               A095 172 121
                                                                               A079 066 249
                                                                               A089 252 879
                                                                               A095 172 124


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 14th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROBERT A. KATZMANN,
 9                CHRISTOPHER F. DRONEY,
10                       Circuit Judges.
11       _____________________________________
12       MIRABELLE MEKATIO VOUFO,
13       PIERRE VOUFO, LOVELINE TSAGUE VOUFO,
14       FRANCK-AUGUSTE NZAKEUPOU VOUFO,
15
16                         Petitioners,
17
18                         v.                                   11-3047
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONERS:                 Mirabelle Mekatio Voufo, Pierre
26                                        Voufo, Loveline Tsague Voufo,
27                                        Franck-Auguste Nzakeupou Voufo
28                                        pro se, Orange, New Jersey.
 1   FOR RESPONDENT:        Stuart F. Delery, Acting Assistant
 2                          Attorney General; John S. Hogan,
 3                          Senior Litigation Counsel, Kristen
 4                          Guiffreda Chapman, Trial Attorney,
 5                          Office of Immigration Litigation,
 6                          Civil Division, United States
 7                          Department of Justice, Washington,
 8                          D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a
11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review
13   is DENIED.

14       Petitioners, natives and citizens of Cameroon, seek
15   review of a June 27, 2011, order of the BIA, affirming the

16   May 19, 2009, decision of Immigration Judge (“IJ”) Philip J.

17   Montante, Jr., which denied Mirabelle Mekatio Voufo’s

18   application for asylum, withholding of removal, and relief
19   under the Convention Against Torture (“CAT”).

20   In re Mirabelle Mekatio Voufo, Pierre Voufo, Loveline Tsague
21   Voufo, Franck-Auguste Nzakeupou Voufo, Nos. A095 172 121/

22   A079 066 249/A089 252 879/A095 172 124 (B.I.A. June 27,
23   2011), aff’g Nos. A095 172 121/A079 066 249/A089 252

24   879/A095 172 124 (Immig. Ct. Buffalo May 19, 2009).    We
25   assume the parties’ familiarity with the underlying facts

26   and procedural history in this case.

27       Under the circumstances of this case, we have reviewed
28   both the BIA's and IJ's opinions.   Yun-Zui Guan v. Gonzales,

29   432 F.3d 391, 394 (2d Cir. 2005).   The applicable standards

                                  2
 1   of review are well-established.   See 8 U.S.C. §

 2   1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d
 3   Cir. 2009).

 4       For asylum applications governed by the REAL ID Act,
 5   such as this one, the agency may, considering the totality

 6   of the circumstances, base a credibility finding on an
 7   asylum applicant’s demeanor, the plausibility of her
 8   account, and inconsistencies in her statements, without

 9   regard to whether they go “to the heart of the applicant’s

10   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii)
11       In finding Voufo not credible, the agency reasonably

12   relied on discrepancies between Voufo’s testimony and her

13   Cameroonian passport with respect to the date on which Voufo
14   obtained the passport, and Voufo’s testimony and asylum

15   application with respect to the circumstances surrounding

16   her release from detention following her May 1997 arrest.
17   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

18   2008); Iouri v. Ashcroft, 534 F.3d 76, 81-82 (2d Cir. 2007).
19   A reasonable fact-finder would not be compelled to credit
20   Voufo’s explanations for these inconsistencies.    See Majidi

21   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).
22       Moreover, the IJ reasonably found that while Voufo

23   indicated in her asylum application that, during her May
24   1997 detention, she had been forced to watch other detainees

                                   3
 1   being molested, she did not mention this material detail

 2   when asked on direct examination to describe how she had
 3   been mistreated during her May 1997 detention.     See Xiu Xia

 4   Lin, 534 F.3d at 166-67 n.3 (holding that for purposes of
 5   analyzing a credibility determination, “[a]n inconsistency

 6   and an omission are functionally equivalent”).     Furthermore,
 7   the agency reasonably found that while Voufo’s husband,
 8   Pierre, testified that he had been fully aware that Voufo

 9   had been arrested on three occasions on account of her

10   membership in, and active support of, the Union of Cameroon
11   Democratic Forces (“UFDC”), Pierre’s asylum application

12   (which had been denied in a separate proceeding and which

13   Voufo submitted as evidence in support of her application
14   for relief) did not indicate that Voufo had been arrested,

15   detained, or beaten for having participated in UFDC

16   activities.   See Xiu Xia Lin, 534 F.3d at 166-67 n.3.    A
17   reasonable fact-finder would not be compelled to credit

18   Pierre’s explanation that he did not know that he was
19   required to indicate in his asylum application every
20   incident in which Voufo had been arrested and detained given

21   that Pierre’s asylum application expressly asked whether he
22   or any member of his family had ever been accused, charged,

23   arrested, detained, convicted and sentenced, or imprisoned
24   in his country.   See Majidi, 430 F.3d at 80-81.

                                   4
 1       Moreover, the IJ reasonably relied on Voufo’s failure

 2   to present adequate corroboration to support her claims that
 3   she had been detained for two weeks following her May 1997

 4   arrest, that she had received medical attention for injuries
 5   she allegedly sustained during each of her three stays in

 6   detention, and that her husband’s friend was able to procure
 7   a Cameroonian passport on her behalf without her direct
 8   involvement. See Biao Yang v. Gonzales, 496 F.3d 268, 273

 9   (2d Cir. 2007) (holding that the agency may rely on a lack

10   of corroborative evidence where an applicant’s testimony is
11   not otherwise credible).

12       Ultimately, because a reasonable fact-finder would not

13   be compelled to conclude to the contrary, the agency’s
14   adverse credibility determination was supported by

15   substantial evidence.   See Xiu Xia Lin, 534 F.3d at 165-66.

16   The adverse credibility determination is dispositive of
17   Voufo’s claims for asylum, withholding of removal, and CAT

18   relief, as those claims were based on the same factual
19   predicate.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.
20   2006).

21       For the foregoing reasons, the petition for review is
22   DENIED.   As we have completed our review, any stay of

23   removal that the Court previously granted in this petition
24   is VACATED, and any pending motion for a stay of removal in

                                   5
1   this petition is DISMISSED as moot. Any pending request for

2   oral argument in this petition is DENIED in accordance with
3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).
5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8




                                   6